Citation Nr: 1003149	
Decision Date: 01/21/10    Archive Date: 02/01/10	

DOCKET NO.  05-33 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a left arm disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to November 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the VARO 
in Waco, Texas, that, in pertinent part, denied entitlement 
to the benefit sought.  

The case was previously before the Board in November 2008 at 
which time service connection for sleep apnea was granted.  
Service connection for a number of other claimed disabilities 
was denied.  The claim for service connection for a left arm 
disorder was remanded for further development.  The requested 
actions have been accomplished and the case has been returned 
to the Board for appellate review.  

The Board notes that service connection is currently in 
effect for:  Sleep apnea, currently evaluated as 50 percent 
disabling; and varicose veins of the left lower extremity, 
currently rated as 10 percent disabling.  A combined 
disability rating of 60 percent has been in effect since 
January 2, 2009.  


FINDING OF FACT

Left arm disability, namely mild impingement syndrome, is 
reasonably related to the Veteran's military service.  


CONCLUSION OF LAW

The criteria for service connection for a left arm disorder, 
namely impingement syndrome, are reasonably met.  38 U.S.C.A. 
§§ 1131, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 significantly 
changed the law during the pendency of this appeal.  VA has 
issued final regulations to implement these statutory 
changes.  38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a).  The 
VCAA provisions include an enhanced duty to notify a claimant 
of the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the Veteran with 
development of his claim.  

In the instant case the Board is rendering a decision in 
favor of the Veteran.  Accordingly, any further discussion of 
the VCAA is not necessary at this time.  The Board notes that 
there has been essential compliance with the mandates of the 
VCAA throughout the course of the appeal.  

Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.303.  

Service connection basically means that the facts, shown by 
the evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such duty, was 
aggravated therein.  For a showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms at discharge is required to support 
the claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease process 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 
427, 431 (2006); accord Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 
2004).  If the Veteran fails to demonstrate any one element, 
denial of service connection will result.  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (The Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence, and what this evidence shows, or fails to show, on 
the claim.  The Veteran should not assume that the Board has 
overlooked evidence that is not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (The law 
requires only that the Board discuss its reasons for 
rejecting evidence favorable to the Veteran).

A review of the service treatment records reveals that the 
Veteran was seen on one occasion in February 1978 for a 
complaint of pain involving the left arm.  He gave a history 
of having fallen the previous day.  Following evaluation he 
was given an assessment of a pulled muscle.  He was not to 
participate in physical training or strenuous exercise for 
three days.  Additional pertinent evidence includes the 
report of examination for enlistment purposes in the Texas 
Army National Guard in April 1984.  Clinical evaluation 
revealed no abnormality pertaining to the left upper 
extremity.  

Also of record is a report of medical history made in 
conjunction with examination in September 1987 for National 
Guard purposes.  The Veteran gave his present health as 
"good."  He expressed no complaints with regard to the left 
upper extremity.  Clinical evaluation at that time was normal 
for the upper extremities.  

The post service evidence of record includes a report of a 
joints examination accorded the Veteran by VA in January 
2009.  Following clinical examination and X-ray study, a 
diagnosis was made of mild impingement syndrome of the left 
shoulder.  It was noted X-ray studies were normal.  In a 
March 2009 addendum, the examiner opined that the impingement 
syndrome was "as likely as not related to service condition 
without any other injury, this is after C-file was available 
and reviewed."  

Based on a longitudinal review of the evidence of record, and 
particularly with consideration of the doctrine of reasonable 
doubt, the Board determines that service connection for 
impingement syndrome of the left upper extremity is 
reasonably warranted.  The Board is aware that there is a 
lack of continuity of treatment or indication of any problems 
with the left arm for years following service discharge.  
However, the Board finds the Veteran to be credible with 
regard to his complaints of continuing problems with the left 
arm over the years following service discharge.  Importantly, 
a VA physician examined the Veteran in January 2009 and 
opined that it was at least as likely as not that the 
impingement syndrome involving the left shoulder was 
attributable to the Veteran's after service period.  There is 
no opinion of record to the contrary and the Board sees no 
reason to disagree with the skilled professional's 
assessment, particularly, in light of the fact that he had 
the entire claims folder available for review before 
expressing his opinion.  

The evidence is at least in equipoise.  Resolving all 
reasonable doubt in the Veteran's behalf, the Board finds 
that the Veteran has a disability involving the left 


arm, namely impingement syndrome, that is related to the 
Veteran's active service.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.  


ORDER

Service connection for a left arm disability, namely 
impingement syndrome, is allowed.  



	                        
____________________________________________
	V. L JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


